Citation Nr: 1010620	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury, medial aspect, mid-calf with rupture of blood 
vessels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1971. 

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in January 2009 at the San Diego, 
California RO.  A transcript of that hearing is of record.

By way of a November 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated in part and 
remanded an April 2009 decision by the Board that had 
reopened the Veteran's claim of service connection for a 
right leg injury, medial aspect, mid-calf with rupture of 
blood vessels, but denied the underlying claim for service 
connection.  Although the Court indicated that the Board had 
denied the claim to reopen, the Court's order followed a 
joint motion for remand wherein the parties to the joint 
motion did not dispute the Board's grant of the application 
to reopen.


FINDING OF FACT

The Veteran has right saphenous neuralgia that is 
attributable to injury during active military service.


CONCLUSION OF LAW

The Veteran has right saphenous neuralgia that is the result 
of injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed right 
saphenous neuropathy is the result of his in-service right 
leg injury that occurred in 1970.  Specifically, the Veteran 
reported that he injured his right leg during physical 
training and also noted another injury that occurred in 1970 
at Fort Bragg, where he cut his right shin while on guard 
duty.  The Veteran stated that he has experienced problems 
with his right leg since the in-service injury.

The service treatment records (STRs) contain three separate 
entries referencing the right leg.  A November 1968 entry 
shows that the Veteran had pain in the left foot and right 
leg, and a December 1970 entry noted an 8 to 10-centimeter 
diameter area of discoloration on the right medial aspect of 
the middle calf, the site of a prior injury.  The examiner 
noted no evidence of edema.  A March 1971 entry shows that 
there continued to be a slightly hard lump on the shin where 
the Veteran broke a blood vessel in October 1970.  On 
examination, the examiner noted hyperpigmented skin, and an 
underlying firm mass along the medial aspect of the distal 
tibia.  The examiner noted that he could not be certain 
whether he was feeling the tibia or subcutaneous scar tissue, 
and stated that he would recheck the injury next week, but 
that there should not be a need for further treatment unless 
a bony lesion was present.  The Veteran's May 1971 separation 
examination revealed a normal clinical evaluation for the 
Veteran's lower extremities.  

Here, the first post-service indication in the record of 
complaints or treatment related to the right leg is a March 
1995 entry noting that the Veteran had pain in his right leg, 
and was currently complaining of right leg pain although he 
had no difficulty in ambulation.

Progress notes from the Loma Linda VA medical center (VAMC) 
dated from December 2000 through September 2009; contain 
several entries related to the Veteran's right leg.  A 
December 2000 entry noted that the Veteran experienced 
chronic problems with his right leg from a blunt injury while 
in the service 29 years earlier.  The Veteran reported that 
it remained sore to touch, and sore when he was too active.  
An April 2001 entry shows that the Veteran continued to 
complain of leg pain that began in 1970 after kicking a metal 
pipe while on duty at Fort Bragg.  The assessment was right 
leg pain, post-traumatic bone/tissue injury.  A March 2005 
entry noted that the Veteran had progressively worsening pain 
in his right medial lower leg for many years, noting that the 
Veteran injured his medial shin while in service, which 
resulted in a deep cut.  The examiner diagnosed the Veteran 
with a painful right saphenous neuropathy.  A March 2005 
entry noted that a neurology consultation was undertaken that 
showed an essentially normal study, noting that clinically, 
the Veteran's history and description were most consistent 
with the diagnosis of a right saphenous neuropathy; however, 
the notation stated that unfortunately, this was not normally 
accessible via nerve conduction studies, as was the case 
here.  An October 2005 entry noted that the Veteran 
complained of pain in the right medial calf and ankle area, 
and stated that although the neurology service had diagnosed 
saphenous neuropathy, they were unable to test the nerve.  
The entry shows that the Veteran had a history of pain in the 
area since the 1970s from falling over a decorative wood 
block while on guard duty.  

Additionally, a September 2006 entry shows that the Veteran 
had a history of a painful right saphenous neuropathy post-
traumatic bone/tissue injury in 1971, noting that a December 
2000 x-ray was normal, and a May 2001 bone scan was normal.  
The September 2006 examiner noted that by history, it 
appeared more likely than not that the chronic right leg pain 
was a result of an injury the Veteran suffered in service in 
1971.  A November 2006 entry noted that the Veteran was 
status post laceration of the medial right leg in 1971, and 
that the Veteran had pain in the right saphenous nerve 
distribution since that time.  A May 2005 physical therapy 
consultation resulted in a diagnosis of neuropathic pain of 
the right saphenous nerve, stating that the Veteran presented 
with complaints of worsening right leg pain for the past 30 
years, which had been diagnosed as a painful saphenous 
neuropathy.

In April 2007, the Veteran was afforded a VA contract 
examination to determine the etiology of his currently 
diagnosed right saphenous neuropathy.  The examiner, S.P., 
M.D., noted that he had reviewed specific treatment records 
from the Loma Linda VAMC, including a March 2005 nerve 
conduction that revealed an essentially normal study of the 
bilateral lower extremities, a December 2004 three-phase bone 
scan that showed all phases to be unremarkable, a November 
2004 x-ray of the right tibia/fibula that was negative, and a 
December 1970 progress note that stated that the Veteran was 
seen for pain in an area of prior injury to medial aspect of 
right lower leg with 8x10 centimeter area of discoloration, 
but without edema.  Dr. P. noted that the original in-service 
right shin injury took place some time prior to December 10, 
1970, although he noted that there were no in-service records 
to confirm the injury, but as noted above, the in-service 
December 1970 entry reported an area of 8x10 centimeters of 
discoloration in the medial right lower leg, which occurred 
when the Veteran bumped his leg against an object while on 
guard duty. (The April 2007 examiner noted that this was 
according to the history provided by the Veteran because 
there was no mention of the specific injury in the STRs.)  

Dr. P. noted that the diagnosis of a right saphenous 
neuropathy was made in March 2005 after a normal nerve 
conduction study, where the physician stated that the 
Veteran's symptoms based on history were most consistent with 
right saphenous neuropathy.  Dr. P. noted that this diagnosis 
was given to the Veteran based on persistent complaints of 
right lower leg pain and was not based on any objective 
findings.  As such, the examiner stated that for the 
Veteran's claimed condition of right saphenous neuropathy, 
there was no diagnosis because there was no pathology to 
render a diagnosis, and also noted that x-rays of the right 
tibia and fibula taken at the time of the examination were 
within normal limits.

In assessing the likelihood that right saphenous neuropathy 
(which Dr. P. was reluctant to diagnose due to the lack of 
objective findings of the disability) was related to the in-
service right shin injury, Dr. P. stated that it was 
medically impossible to relate the two conditions because, 
according to the December 1970 in-service notation, there was 
no mention of any laceration or claim of any laceration by 
the Veteran at that time.  Dr. P. noted that later records 
(outpatient treatment records) also mentioned blunt trauma, 
but other outpatient treatment records referred to the in-
service right shin injury as a laceration.  The examiner 
concluded that the entries were mistaken because a 
laceration, including any scar, scab or suture was not noted 
in the December 1970 in-service entry.  Rather, Dr. P. noted 
that the in-service entry showed evidence of a blunt trauma 
of the right lower extremity.  He noted that there was no 
medical explanation for a peripheral neuropathy of a single 
nerve distribution to develop in an area of a blunt trauma 
that caused a bruise/ecchymosis (discoloration) which 
signified only mild to moderate force because any severe 
force would have caused either skin laceration or bone 
damage.  Based on the above analysis, Dr. P. concluded that 
the right saphenous neuropathy was not caused by the in-
service right shin injury.

A medical opinion by L.D., M.D. of the Community Medical 
Group of Riverside, submitted in January 2009 shows that the 
Veteran was suffering from chronic pain and resultant gait 
instability secondary to saphenous neuralgia.  Dr. D. opined 
that it was clearly related to the Veteran's in-service fall 
injury in 1970.  Dr. D. noted that the Veteran's mechanism of 
injury would directly impact the saphenous nerve and could 
result in a painful chronic neuralgia.  Dr. D. diagnosed the 
Veteran with chronic right leg pain and gait instability 
secondary to saphenous neuralgia and chronic tibial contusion 
pain.  At this examination where the etiology assessment was 
made, the Veteran reported that his right leg problems began 
as a result of a specific injury that occurred in 1970 while 
on active duty at Fort Bragg.  Specifically, the Veteran 
noted that he was on guard duty, heard a suspicious noise, 
and ran to investigate, at which point he tripped over the 
footing of a decorative pillar with his right leg, causing 
him to trip and fall, impacting the medial aspect of his 
lower limb.  The Veteran reported immediate pain, and stated 
that the area became swollen and tender and the Veteran noted 
numbness and tingling from the lower inner leg to the foot 
and inner toes.  Dr. D. did not indicate whether he had 
reviewed the claims file, including the STRs that discussed 
the specifics of the injury.

A follow-up nexus opinion by Dr. D. was received in January 
2010.  In contrast to Dr. D.' s previous nexus opinion 
rendered in 2009, which appeared to have been made without 
the benefit of a review of the STRs or outpatient treatment 
records, Dr. D's 2010 report reflected consideration of 
relevant outpatient treatment records from the Loma Linda 
VAMC, three relevant STRs, including two March 1971 entries 
and a December 1970 entry, and most significantly included a 
critique of Dr. P.'s April 2007 determination.  Dr. D. 
concluded that the Veteran's currently diagnosed saphenous 
neuralgia was the result of an in-service blunt force trauma 
to the medical aspect of the right leg.  He stated that 
contrary to Dr. P.'s April 2007 report, a laceration or 
trauma sufficient to break bone was not necessary to cause 
severe damage to a nerve.  Dr. D. explained that any 
physician who treats nerve injuries with regularity such as a 
certified neurologist, orthopedist, physical medicine 
specialist, emergency room physician, or neurosurgeon, knows 
that compression and blunt force trauma are extremely common 
causes of nerve injury, especially in areas where nerves are 
superficial, such as the common peroneal nerve near the 
fibular head, the ulnar nerve at the elbow at the post 
condylar groove, and the radial nerve at the humeral head.  
Dr. D. cited to Dumitru et al Electrodiagnostic Medicine c. 
1995, pgs 877-890; pgs 893-896; and pgs 898-902, to support 
his statement.  Dr. D. explained that similar in exposure to 
the peroneal, ulnar, and radial nerve, the saphenous nerve is 
equally superficial and can be readily damaged by blunt 
trauma or even less forceful compression.  (Dr. D. again 
cited to Dumitru et al Electrodiagnostic medicine c 1995 pgs 
675-676., to support his statement).  Dr. D. noted that 
damage to the saphenous nerve was not seen as frequently in 
the clinical setting as the other nerves just mentioned 
because damage to the saphenous nerve typically leads to 
sensory abnormalities and pain only, rather than motor 
weakness and sensory abnormalities that combined are usually 
very functionally alarming in cases of peroneal, radial, and 
ulnar nerve injury.  

Regarding the STRs, Dr. D. noted that the medical records 
from December 1970 and 1971 were very cursory with little or 
no history and physical examination, which Dr. D. stated was 
a common finding in a busy VA clinic.  Nonetheless, he noted 
that the entry from 1970 indicated that the Veteran had a 
large 8 by 10 centimeter ecchymosis near the medial aspect of 
his tibia directly over the area of the saphenous nerve.  Dr. 
D. noted that this area was still causing the Veteran 
sufficient chronic pain in March 1971 when he sought medical 
attention, and the examiner found a "continued tender hard 
lump on the shin where he broke a blood vessel."  See March 
1971 entry.  Dr. D. stated that the fact that these entries 
were very brief, with no history and practically no physical 
examination (not even vitals were documented), is explanation 
enough why other symptoms such as weakness, gait disturbance, 
and sensory abnormalities were ignored.  Dr. D. explained 
that blunt force trauma of sufficient force to cause breakage 
of blood vessels and cause a large ecchymosis of 8 x 10 
centimeters, was certainly more than forceful enough to cause 
damage to equally sensitive soft tissue structures such as 
the saphenous nerve.  Dr. D. explained that in clinical 
practice, specialists frequently see nerve damage to the 
ulnar nerve and peroneal nerve from blunt trauma much less 
forceful than that necessary to cause a bruise.  Dr. D. 
explained that the fact that the Veteran suffered a large 
bruise over the medial tibial calf in the area of the 
saphenous nerve, which remained painful into 1971, is more 
than sufficient evidence to conclude that a blunt trauma had 
remained symptomatic.  He stated that blunt trauma to a 
peripheral sensory nerve usually results in sensory 
abnormalities and/or the development of neuropathic pain, 
which was observed in the Veteran's case.  To suggest that 
the Veteran did not suffer a significant nerve injury because 
there was no historical evidence of a laceration, open wound, 
or actual cutting of a nerve, as Dr. P. seems to be 
suggesting, was thought to be incorrect.

In conclusion, Dr. D. stated that after considering all 
relevant records in the claims file, a review of the medical 
records supported his previous 2009 conclusion-that the 
Veteran suffers from chronic lower limb neuropathic pain and 
sensory abnormality as a result of a saphenous neuralgia 
caused by blunt trauma, and that this in-service blunt trauma 
injury was now causing chronic pain and lower limb 
impairment.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, the record includes some evidence of a current 
disability-specifically, right saphenous neuropathy as 
diagnosed by certain care providers.  Further, the STRs 
contain a December 1970 entry noting a right leg injury to 
the medial aspect of the mid-calf area, which resulted in an 
8 to 10 centimeter diameter area of discoloration at the site 
of a prior injury; and a March 1971 entry noted that there 
continued to be a slightly hard lump on the shin where the 
Veteran broke a blood vessel in October 1970.  However, 
despite evidence of an in-service injury, the discharge 
examination revealed a normal clinical evaluation for the 
Veteran's lower extremities.  See May 1971 separation 
examination.  

Regarding continuity of symptomatology since service, the 
Veteran has consistently complained of having right leg 
problems since his in-service injury in 1970, and there is 
nothing in the record which calls into question the Veteran's 
credibility.  Although the first post-service documentation 
of complaints involving right leg pain was not until a March 
1995 progress note, over 20 years after discharge, the 
Veteran filed a claim for a "leg injury involving ruptured 
blood vessels" in January 1975, only a little over three 
years after discharge from service, which supports his 
assertion that he has experienced leg problems since service.

Most significantly, in terms of establishing a nexus between 
the Veteran's currently diagnosed right saphenous neuralgia 
and service, the record contains a medical opinion connecting 
the in-service blunt force trauma in 1970 to the Veteran's 
currently diagnosed right saphenous neuralgia.  Dr. D. 
concluded that the Veteran's currently diagnosed right 
saphenous neuralgia was the result of an in-service blunt 
force trauma to the medical aspect of the right leg.  He 
stated that contrary to Dr. P.'s April 2007 report, a 
laceration or trauma sufficient to break bone was not 
necessary to cause severe damage to a nerve.  Dr. D. 
explained that those who treated nerve injuries with 
regularity understand that compression and blunt force trauma 
are extremely common causes of nerve injury, especially in 
areas where nerves are superficial, such as the saphenous 
nerve.  (Dr. D. cited to medical literature to support this 
statement.)  He further noted that damage to the saphenous 
nerve was not seen as frequently in the clinical setting as 
the other nerves just mentioned because damage to the 
saphenous nerve typically leads to sensory abnormalities and 
pain only.  

Regarding the STRs, Dr. D. noted that the entry from 1970 
indicated that the Veteran had a large 8 by 10 centimeter 
ecchymosis near the medial aspect of his tibia directly over 
the area of the saphenous nerve.  Dr. D. noted that this area 
was still causing the Veteran sufficient chronic pain in 
March 1971 when he sought medical attention, and the examiner 
found a "continued tender hard lump on the shin where he 
broke a blood vessel."  See March 1971 entry.  Dr. D. 
explained that blunt force trauma of sufficient force to 
cause breakage of blood vessels and cause a large ecchymosis 
of 8 by 10 centimeters, was certainly forceful enough to 
cause damage to equally sensitive soft tissue structures such 
as the saphenous nerve.  

In conclusion, Dr. D. stated that after considering all 
relevant records in the claims file, a review of the medical 
records supported his previous 2009 conclusion-that the 
Veteran suffers from chronic lower limb neuropathic pain and 
sensory abnormality as a result of a saphenous neuralgia 
caused by blunt trauma.  The Board finds Dr. D.'s 2010 
opinion extremely thorough.  Dr. D. offered a detailed 
opinion after taking into account all relevant service 
treatment records, outpatient treatment records, and 
utilizing medical literature to address Dr. P.'s 2007 
opinion, which found that it was medically impossible for a 
blunt trauma with no actual laceration to result in a right 
saphenous neuropathy.

The Board finds that Dr. D.'s January 2010 medical opinion 
expressing a positive nexus to service is entitled to greater 
probative weight than Dr. P.'s April 2007 medical opinion for 
two reasons.  First, Dr. D. took into consideration 
additional service treatment records that were not considered 
by Dr. P. in his 2007 opinion.  In particular, in forming his 
opinion, Dr. D. considered a March 1971 entry which noted an 
underlying firm mass along the medial aspect of the distal 
tibial shaft.  Although Dr. P. examined the 1970 entry which 
found discoloration in the right lower leg, he was unaware of 
the subsequent (March 1971) in-service entry showing residual 
right lower leg difficulties-specifically an underlying firm 
mass.  Dr. D. found the March 1971 entry significant, 
explaining that the fact that the Veteran suffered a large 
bruise over the medial tibial calf in the area of the 
saphenous nerve that remained painful enough into 1971 that 
the Veteran sought additional medical attention was more than 
sufficient evidence to conclude that a blunt trauma had 
remained symptomatic.

Secondly, Dr. D. directly addressed and refuted Dr. P.'s 
April 2007 opinion utilizing medical literature to support 
his opinion that contrary to Dr. P.'s statement, a laceration 
or trauma sufficient to break bone was not necessary to cause 
severe damage to a nerve.  (Dr. D. cited to Dumitru et al 
Electrodiagnostic medicine c 1995 pgs 675-676., to support 
his statement).  Dr. P. on the other hand, did not cite to 
medical literature to support his opinion that it was 
medically impossible for a blunt trauma with no actual 
laceration to result in a right saphenous neuropathy.  
Further, because Dr. P. did not consider all the evidence of 
record, but only specific records, his opinion contained 
statements that were inconsistent with the record and 
therefore, entitled to less probative value than Dr. D.'s 
2010 assessment as to the etiology of the Veteran's right 
saphenous neuropathy.

In conclusion, the Board finds that the evidence of record 
contains a current disability, in-service evidence of 
treatment for a right leg injury, and a probative medical 
opinion by Dr. D. connecting the in-service medical treatment 
received by the Veteran for his right leg to his currently 
diagnosed right saphenous neuropathy.  Therefore, after 
weighing all the evidence of record, the Board finds that 
service connection for right saphenous neuralgia is 
warranted.


ORDER

Service connection for right saphenous neuralgia due to in-
service injury to the medial aspect of the mid-calf area is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


